Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rowe et al.  (US 2003/0223621).
	A compression unit for a combined x-ray and ultrasound examination device having an x-ray emitter, an x-ray detector, an ultrasound unit and a support element, (“These objectives and additional advantages are met by various aspects of the present invention. In this regard, one aspect of the present invention provides for the combinative use of x-ray imaging and targeted ultrasound imaging. More particularly, this inventive aspect provides for the transmission of x-ray radiation through a selected body region-of-interest within a predetermined, three-dimensional frame of reference to obtain x-ray image data corresponding with one or more x-ray images. Additionally, an ultrasound signal is directed into a limited, selectively targeted portion of the x-rayed body region of interest to provide ultrasound image data corresponding with one or more ultrasound images of the targeted portion of the selected body region.” the compression unit comprising
a compression surface that is permeable to x-rays and ultrasound (“In an additional aspect of the present invention, an ultrasound imaging means is provided that is advantageously positionable in direct contact with the body region of interest for optimal ultrasound image acquisition. More particularly, in breast imaging applications, opposing compression plates may be employed to immobilize a patient's breast within the predetermined, three-dimensional frame of reference, wherein an opening is provided in one of the compression plates for selectively positioning an ultrasound imaging head (e.g., comprising a linear ultrasound transducer array) therethrough in contact with the patient's breast for imaging. The ultrasound imaging means may be positioned below and on either side of a center axis of a patient support table, or alternatively, may be positioned below and in substantially coaxial relation to a patient support table”.; and

	wherein the compression unit, irrespective of an existence of a mechanical and/or electrical connection between the ultrasound unit and the examination device, can be coupled to the support element of the examination device (“Breast immobilization assembly 30 is supported on first support arm 20 and includes a stationary face plate 32 and opposing compression paddle 34 for immobilizing a patient's breast therebetween. Compression paddle 34 is x-ray transmittent and further includes a window 36 for direct breast access by the ultrasound imaging assembly 100 and/or biopsy assembly 50. Compression paddle 34 is selectively positionable along first support arm 20 (e.g., via motorized and position sensor systems) for controlled, registered movement toward/away from face plate 32 to accommodate breast positioning/removal and differing breast sizes. Compression paddle 34 can be readily removed from/interconnected to the first support arm 20 to accommodate the selective use of compression paddles of differing sizes, shapes, window positions, etc. As shown in FIG. 1, compression assembly 30 may further include selectively advanceable/retractable auxiliary side paddles 38, each having optional openings for breast access (e.g., by a puncture instrument or an ultrasound imaging head) for further compression/breast immobilization within the predetermined XYZ frame of reference, and particularly during use of biopsy assembly 50. In this regard, compression paddle 34 and face plate 32 are intended to define a breast imaging area of substantially common thickness and to immobilize such area during imaging/biopsy procedures, and to otherwise provide direct access to the breast for targeted ultrasound imaging/biopsy procedures.”

    PNG
    media_image1.png
    517
    706
    media_image1.png
    Greyscale
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-37183718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793